DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-19) in the reply filed on 11/20/2021 is acknowledged.

Claim Objections
Claim 6 is objected to because of the following: in claim 6, “er” should be changed to –ear--.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the comparator circuit (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,356,532.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a device comprising2Reply to Office Action of 14 Oct. 2021App. No.: 16/511,635 an electromagnetic radiation delivery source configured for delivery of electromagnetic radiation within an ear canal or a sealed ear canal, a detector configured to collect scattered energy reflected off the medium within the ear canal induced by a vibration caused by a sound occurring in the ear canal, and a fiber optic cable configured to capture a reflection of the electromagnetic radiation within the sealed ear canal, wherein the electromagnetic radiation delivery source is configured to be pulsed as an acoustic frequency and the fiber optic cable is configured to pick up a wall vibration from a sound occurring within the sealed ear canal.

Therefore, it would have been obvious to one skilled in the art to provide any circuitry in the system as claimed in claims 1-20 of U.S. Patent No. 10,356,532 such as providing a comparator circuit that evaluates an ambient sound against the sound occurring in the ear canal for better providing the improved frequency characteristics in the system.
Claims 1-20 of U.S. Patent No. 10,356,532 do not specifically disclose an enzyme for facilitating removal of the device from the ear canal as claimed in claim 18.  However, the Examiner takes the Office Notice that providing any force or any method for removing the hearing device from the ear canal is known in the art.  Therefore, it would have been obvious to one skilled in the art to provide any method for removing the device such as providing an enzyme for an alternate choice and for the same desired purpose of better removing the device from the ear canal.

Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-20 of U.S. Patent No. 10,356,532 in view of Goode (US 5,797,834), Pluvinage (US 2006/0189841) or Van Schuylenbergh et al. (US 2010/0272299).
Claims 1-20 of U.S. Patent No. 10,356,532 do not specifically disclose a polymeric collar positioned in the ear canal as claimed in claims 6 and 7.  However, providing a polymeric collar positioned in the ear canal in hearing system is known in the art.

Therefore, it would have been obvious to one skilled in the art to provide a polymeric collar positioned in the ear canal, as taught by Goode, Pluvinage or Van Schuylenbergh et al., in the system of Puria et al. for better improving the coupling of the transducer in the ear canal or to the ear drum in the system.  Further, it is obvious that the system as claimed in claims 1-20 of U.S. Patent No. 10,356,532 in view of Goode, Pluvinage or Van Schuylenbergh comprises a fiber-optic interface being coupled to the polymeric collar in the ear canal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puria et al. (US 2010/0048982).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3-5, 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Puria (US 2010/0048982) in view of Branch et al. (US 3,764,748) or Abel et al. (US 7,289,639).
Regarding claims 3-5 and 10, Puria et al. teaches a device comprising an electromagnetic radiation delivery source configured for delivery of electromagnetic radiation to medium within an ear canal (10, 20, 30, figures 1-2 and paragraphs [0052]-[0053], and [0057]), a fiber optic structure configured to capture a reflection of the 10electromagnetic radiation within the ear canal (figures 1-2 and paragraphs [0052]-[0053] and [0057]-[0058]), wherein the electromagnetic radiation delivery source is configured to be pulsed as an acoustic frequency (figures 5, 6, 7 and paragraphs [0022] and [0027]-[0029]), and the fiber optic structure is configured to pick up a wall vibration from a sound occurring within the ear canal (figures 1, 2, paragraphs [0052]-[0053] and [0056]-[0059]).
Puria et al. does not specifically teach the system and the fiber optic structure configured to pick up a wall vibration from a sound occurring within a sealed ear canal as claimed.  However, providing a hearing aid system comprising a light source configured for placement within a sealed canal is known in the art.
Branch or Abel teaches a hearing aid system comprising a light source configured for placement within a sealed ear canal (figure 16 in Branch; and figure 1 in Abel).
Therefore, it would have been obvious to one skilled in the art to provide the system and the fiber optic structure in the device of Puria et al. being configured to pick up a wall vibration from a sound occurring within a sealed ear canal, as taught by Branch or Abel, for an alternate choice and better providing a light signal within the ear canal.

In addition to claim 5, Puria et al. teaches a voice communication system formed using the detector and a fiber optic cable (figures 1, 2, 3 and paragraphs [0052]-[0053] and [0058]-[0059]).
Regarding claim 11, Puria et al. teaches a microphone (22, 210) communicatively linked to the electromagnetic radiation delivery source.
Regarding claim 18, Puria et al. in view of Branch teaches a pull tab (234, 262 in Branch) for facilitating removal of the device from the ear canal.  Puria et al. in view of Branch does not specifically disclose an enzyme for facilitating removal of the device from the ear canal as claimed.  However, it would have been obvious to one skilled in the art to provide any method for removing the device in the system of Puria et al. in view of Branch such as providing an enzyme for an alternate choice and for the same desired purpose of better removing the device from the ear canal.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Puria et al. (US 2010/0048982) as applied to claim 1 above, and further in view of Goode (US 5,797,834), Pluvinage (US 2006/0189841) or Van Schuylenbergh et al. (US 2010/0272299).
Regarding claims 6-7, Puria et al. does not specifically disclose a polymeric collar positioned in the ear canal as claimed.  However, providing a polymeric collar positioned in the ear canal in hearing system is known in the art.

Therefore, it would have been obvious to one skilled in the art to provide a polymeric collar positioned in the ear canal, as taught by Goode, Pluvinage or Van Schuylenbergh et al., in the system of Puria et al. for better improving the coupling of the transducer in the ear canal or to the ear drum in the system.  Further, it is obvious that the system of Puria et al. in view of Goode or Van Schuylenbergh et al. comprises a fiber-optic interface coupled to the polymeric collar of the transducer assembly.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Puria et al. (US 2010/0048982).
Regarding claim 8, Puria et al. does not specifically disclose a mounting location as claimed.  However, Puria et al. does not restrict to any application and/or mounting for the system (paragraphs [0004], [0050], [0052] and [0055]), and providing a hearing system to a helmet or goggles or a combination is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide any application or any mounting location for the system of Puria et al. such as a helmet or goggles or a combination thereof for greater application and providing a better mounting location to the system.
Regarding claim 9, Puria et al. does not specifically disclose a comparator circuit that evaluates ambient sound against the sound occurring in the ear canal as claimed.  However, the 
Therefore, it would have been obvious to one skilled in the art to provide any circuitry in the system of Puria et al. such as providing a comparator circuit that evaluates the ambient sound against the sound occurring in the ear canal for better providing the improved frequency characteristics in the system.

Allowable Subject Matter
Claims 12-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
February 24, 2022